Title: To Benjamin Franklin from the Abbé André Morellet, [20 October? 1780]
From: Morellet, abbé André
To: Franklin, Benjamin


[October 20, 1780?]
L’abbé Morellet Supplie Monsieur franklin de lui faire dire S’il Sait quelque chose d’un officier Suisse nommé Mr. Bedault qui a quitté il y a quelques années le Service de hongrie pour passer à celui du Congrès, a été pris par les anglois, a trouvé le moyen de Se Sauver, est revenu à Paris, à passé en Amérique avec Mr. de la fayette et a été récemment promu au grade de Lieutenant colonel. Le bruit de Sa mort S’est répandu, mais on n’en a que des avis vagues et indirects. On voudroit Savoir ce qu’il est devenu.
 
Notation: Morellet
